      Case 2:20-cv-02361-JTM-KWR Document 24 Filed 09/09/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

  DAYTREND DENONE MOSES                                              CIVIL ACTION
  VERSUS                                                             NO. 20-2361
  MOHAMED MAHMOUD, ET AL.                                            SECTION “H”(4)


                                           ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the Chief United States Magistrate Judge (Doc. 18), and the Objections

thereto, hereby approves the Report and Recommendation of the Chief United States Magistrate

Judge and adopts it as its opinion in this matter. Therefore,

       IT IS ORDERED that the Motion to Dismiss (ECF No. 14) filed by defendants, Deputy

Mohamed Mahmoud, Sgt. Darryl Richardson, Lt. Elizabeth Raiford, Deputy Garrett Haun, and

Nurse Juanasha Smith, is GRANTED in part and DENIED in part in the following manner:

       The Motion is GRANTED to DISMISS WITH PREJUDICE plaintiff Daytrend DeNone

Moses’s 42 U.S.C. § 1983 claims brought against defendants, Deputy Mahmoud, Sgt. Richardson,

Lt. Raiford, Deputy Haun, and Nurse Smith, each in their official capacity;

       The Motion is GRANTED to DISMISS WITH PREJUDICE plaintiff’s § 1983 claims

asserting Eighth Amendment claims of intentional indifference and bystander liability against

defendant Lt. Raiford;

       The Motion is DENIED as MOOT to the extent it seeks dismissal of plaintiff’s § 1983

claims under 28 U.S.C. § 1915(e)(2) and otherwise seeks dismissal of plaintiff’s claims already

disposed by the Court’s prior orders;
      Case 2:20-cv-02361-JTM-KWR Document 24 Filed 09/09/21 Page 2 of 2




       The Motion is DENIED to the extent its seeks qualified immunity from and dismissal of

plaintiff’s § 1983 claims asserting Eighth Amendment claims of intentional indifference and

bystander liability against defendant Sgt. Richardson;

       The Motion is DENIED to the extent its seeks to qualified immunity from and dismissal

of plaintiff’s § 1983 claims asserting Eighth Amendment claims of intentional indifference and

excessive force against defendant Deputy Mahmoud.

               New Orleans, Louisiana, this 9th day of September, 2021.




                                                    ____________________________________
                                                      JANE TRICHE MILAZZO
                                                      UNITED STATES DISTRICT JUDGE




                                                2
